Citation Nr: 1012657	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  07-05 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to an increased rating for a right mandible 
fracture, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 
1979.  The Veteran also had a subsequent period of 
unverified service in a reserve component. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Waco, 
Texas.  In June 2009, the Veteran testified at a hearing 
before the undersigned.

As to the November 2007 notice of disagreement as to the 
April 2007 rating decision that granted service connection 
for tinnitus and assigned a 10 percent rating, the Board 
finds this issue is not in appellate status because the 
Veteran failed to perfect his appeal by filing with the RO a 
timely Substantive Appeal after the issuance of the 
September 2008 statement of the case.  See 38 C.F.R. 
§§ 20.200, 20.302(c) (2009) (an appeal requires a notice of 
disagreement and a timely filed substantive appeal after 
issuance of a statement of the case); Roy v. Brown, 5 Vet. 
App. 554, 556 (1993) (if the claimant fails to file a 
substantive appeal in a timely manner, and fails to timely 
request an extension of time, "he is statutorily barred from 
appealing the RO decision").  

The issues of service connection for headaches and sinusitis 
secondary to the Veteran's service connected right mandible 
fracture have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Initially, the Board notes that the record starting in 1996 
shows that the Veteran is in receipt of Social Security 
Administration (SSA) disability benefits.  However, while 
some of these records have been provided by the Veteran to 
the RO, a review of the record on appeal fails to show that 
all these records, including a copy of the SSA decision, 
have been obtained and associated with the claim's files.  
Therefore, the Board finds that a remand is required to 
obtain these records.  See 38 U.S.C.A. § 5103A(b) (West 
2002); Dixon v. Gober, 14 Vet. App. 168, 171 (2000) (holding 
that VA has a duty to acquire both the Veteran's SSA 
decision and the supporting medical records pertinent to the 
SSA claim).  

In this regard, the Veteran testified about receiving 
ongoing treatment for his right mandible fracture at the San 
Antonio and Dallas VA Medical Centers.  Therefore, while the 
appeal is in remand status, his contemporaneous treatment 
records from these facilities should also be obtained and 
associated with the record.  See 38 U.S.C.A. § 5103A(b); 
Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that 
when reference is made to pertinent medical records, VA is 
on notice of their existence and has a duty to assist the 
veteran to attempt to obtain them).  

Lastly, a review of the record on appeal shows that the 
Veteran was afforded VA examinations in connection with his 
appeal on three occasions - March 2006, November 2006, and 
August 2008.  However, the Veteran's claim's files were not 
made available to the examiners at any of these 
examinations.  See Green v. Derwinski, 1 Vet. App. 121 
(1991) (holding that governing regulations provide that VA's 
duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior examinations and treatment).  
Moreover, while some of the examiners noted the Veteran's 
mandible pain and all of the examiners provided an opinion 
as to temporomandibular range of motion, none of the 
examiners provided an opinion as to the degree to which 
temporomandibular motion was further limited by pain.  See 
38 C.F.R. §§ 4.40, 4.45, 4.150, Diagnostic Code 9905 (2009); 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation 
of motion requires consideration of functional losses due to 
pain).  Therefore, the Board finds that a remand is also 
required to provide the Veteran with a new VA examination to 
obtain this information.  See 38 U.S.C.A. § 5103A(d) (West 
2002); Barr v. Nicholson, 21 Vet App 303 (2007) (holding 
that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).  

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should obtain from the 
SSA the records pertinent to the 
appellant's claim for SSA disability 
benefits as well as the medical records 
relied upon concerning that claim.  
Efforts to obtain the requested records 
should be ended only if it is concluded 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  All actions to 
obtain the requested records should be 
documented fully in the claim's files.  
Thereafter, the Veteran should be 
notified in writing if the records are 
unavailable.  Because these are Federal 
records, if they cannot be located or no 
such records exist, a memorandum of 
unavailability must be associated with 
the claim's files.

2.  The RO/AMC should obtain and 
associate with the claim's files all of 
the Veteran's contemporaneous treatment 
records from the San Antonio and Dallas 
VA Medical Centers.  Efforts to obtain 
the requested records should be ended 
only if it is concluded that the records 
sought do not exist or that further 
efforts to obtain those records would be 
futile.  All actions to obtain the 
requested records should be documented 
fully in the claim's files.  Thereafter, 
the Veteran should be notified in 
writing if the records are unavailable.  
Because these are Federal records, if 
they cannot be located or no such 
records exist, a memorandum of 
unavailability must be associated with 
the claim's files.

3.  After undertaking the above 
development to the extent possible, the 
RO/AMC should make arrangements with an 
appropriate VA medical facility for the 
Veteran to be afforded a dental 
examination.  The claim's folders are to 
be provided to the examiner for review 
in conjunction with the examination.  
After a review of the record on appeal 
and an examination of the claimant, the 
examiner in accordance with the AMIE 
worksheet for the temporomandibular 
joint is to thereafter provide a 
detailed review of the Veteran's 
history, current complaints, and the 
nature and extent of the residuals of 
the right mandible fracture.  In 
addition to any other information 
provided pursuant to the AMIE worksheet 
for a right mandible fracture, the 
examiner should also provide VA with the 
following information:

i.  The examiner should conduct 
inter-incisal range of motion 
studies of the temporomandibular 
joint and discuss the presence or 
absence of any weakened movement, 
including weakened movement against 
varying resistance, excess 
fatigability with use, 
incoordination, painful motion, 
pain with use, and express this in 
terms of additional degrees of 
limitation of inter-incisal range 
of motion.  

ii.  If the Veteran describes 
flare-ups of pain, the examiner 
should offer an opinion as to 
whether there would be additional 
limits on functional ability during 
flare-ups, and express this in 
terms of additional degrees of 
limitation of inter-incisal range 
of motion during the flare-ups.

4.  After undertaking the above 
development, the RO/AMC should provide 
the Veteran with updated Veterans Claims 
Assistance Act of 2000 (VCAA) notice in 
accordance with the United States Court 
of Appeals for Veterans Claims (Court) 
holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); and 
38 C.F.R. § 3.159 (2009). 

5.  Thereafter, the RO/AMC should 
readjudicate the claim.  Such 
readjudication should take into account 
any lost motion caused by pain.  DeLuca, 
supra.  Such readjudication should also 
take into account whether "staged" 
ratings are appropriate.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence received, and any evidence 
not received, and all applicable laws 
and regulations considered pertinent to 
the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

